PER CURIAM.
Finding no error in the trial court’s denial of the defendant’s motion for judgment of acquittal, we affirm the conviction for burglary and theft. See Miller v. State, 403 So.2d 1014 (Fla. 5th DCA 1981); Piantadosi v. State, 311 So.2d 742 (Fla. 3d DCA 1975).
However, as correctly conceded by the State, the trial court erred in sentencing the defendant as a prison releasee reoffen-der to 15 years mandatory minimum imprisonment for burglary of an unoccupied dwelling. See State v. Huggins, 26 Fla. L. Weekly S174, — So.2d —, 2001 WL 278107 (Fla. March 22, 2001); Rodriguez v. State, 773 So.2d 1222 (Fla. 3d DCA 2000). Accordingly, we reverse the defendant’s sentence and remand to the trial court for resentencing.
Affirmed in part; reversed in part and remanded for resentencing.